Citation Nr: 0403405	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) (hereinafter, the "currently appealed 
claim").  The veteran disagreed with this decision in 
October 2001.  In a statement of the case issued to the 
veteran and his service representative in January 2002, the 
RO concluded that no change was warranted in the denial of 
the veteran's claim.  The veteran perfected a timely appeal 
when he filed a substantive appeal (VA Form 9) in February 
2002.  In supplemental statements of the case issued to the 
veteran and his service representative in June and July 2003, 
the RO again concluded that no change was warranted in the 
denial of the veteran's claim.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board observes that, during the pendency 
of the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claim, there is 
nothing in the record that fully satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  

The Board also notes that, in September 2003, the veteran 
submitted additional pertinent treatment records from 
Psychiatric Associates of Western Pennsylvania, Pittsburgh, 
Pennsylvania, to the RO.  However, it is unclear from a 
detailed review of the veteran's claims folder whether the RO 
reviewed this evidence before certifying the veteran's 
substantive appeal to the Board in January 2004.  
Additionally, it is not clear whether the veteran has 
received treatment at this facility since September 2003 
and/or whether additional treatment records exist that have 
not been associated with the veteran's claims folder.  As 
such, on remand, the RO should request that the veteran 
and/or his service representative identify all VA and non-VA 
health care providers who have treated him for PTSD between 
his separation from service in October 1968 and the present.

Accordingly, this case is REMANDED for the following actions:

1.  With respect to the veteran's claim 
of entitlement to service connection for 
PTSD, the RO should ensure compliance 
with the notification requirements of the 
VCAA, its implementing regulations and 
any other pertinent legal precedent.
 
2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated the veteran for PTSD between his 
separation from service in October 1968 
and the present.  Thereafter, the RO 
should obtain any pertinent records 
identified, which are not already of 
record.   If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in light of all 
relevant evidence and pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.    

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on this claim and the applicable 
law and regulations governing entitlement 
to service connection for PTSD.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


